Name: Commission Regulation (EC) No 741/2000 of 7 April 2000 derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: European Union law;  trade policy;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0741Commission Regulation (EC) No 741/2000 of 7 April 2000 derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 087 , 08/04/2000 P. 0020 - 0020Commission Regulation (EC) No 741/2000of 7 April 2000derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Articles 8(2), 13(12) and 22 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1370/95(3), as last amended by Regulation (EC) No 2399/1999(4), provides that export licences are to be issued on the Wednesday following the week in which licence applications are lodged, provided that no special measures are taken by the Commission in the meanwhile.(2) Given the dates of public holidays in 2000 and the consequent irregular publication of the Official Journal of the European Communities, the period for consideration is too short to ensure effective market management and it should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 3(3) of Regulation (EC) No 1370/95, licences for which applications are lodged during the following periods shall be issued on the dates indicated, provided that none of the special measures referred to in paragraph 4 of that Article are taken before the dates concerned:- from 17 to 21 April 2000, to be issued on 27 April 2000,- from 24 to 28 April 2000, to be issued on 4 May 2000,- from 1 to 5 May 2000, to be issued on 12 May 2000,- from 5 to 9 June 2000, to be issued on 15 June 2000,- from 7 to 11 August 2000, to be issued on 18 August 2000,- from 18 to 22 December 2000, to be issued on 29 December 2000,- from 25 to 29 December 2000, to be issued on 5 January 2001.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 133, 17.6.1995, p. 9.(4) OJ L 290, 12.11.1999, p. 18.